Name: 2004/656/EC: Council Decision of 17 May 2004 on the signing of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2004-09-25; 2006-05-30

 25.9.2004 EN Official Journal of the European Union L 300/43 COUNCIL DECISION of 17 May 2004 on the signing of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2004/656/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 2003 Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with Article 300(2), first subparagraph, first sentence, thereof, Having regard to the 2003 Treaty of Accession (1), and in particular Article 2(3) thereof, Having regard to the Act annexed to the 2003 Treaty of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 8 December 2003, the Council authorised the Commission, on behalf of the Community and its Member States, to negotiate with the Republic of Armenia a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, and to provide for certain technical adjustments linked to institutional and legal developments within the European Union. (2) The Protocol has been negotiated between the Parties and should now be signed on behalf of the Community and its Member States subject to its conclusion, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, to take account of the accession of the Czech Republic, the Republic of Cyprus, the Republic of Estonia, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, to the European Union is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol subject to its conclusion. Done at Brussels, 17 May 2004. For the Council The President B. COWEN (1) OJ L 236, 23.9.2003. PROTOCOL to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, REPUBLIC OF CYPRUS, REPUBLIC OF LATVIA, REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, REPUBLIC OF HUNGARY, REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Communities, represented by the Council of the European Union and the Commission of the European Communities, of the one part, and THE REPUBLIC OF ARMENIA of the other part, HAVING REGARD TO the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall be Parties to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part (1), signed in Luxembourg on 22 April 1996 (hereinafter the Agreement) and shall respectively adopt and take note, in the same manner as the other Member States, of the texts of the Agreement and of the documents attached to it. Article 2 To take account of recent institutional developments within the European Union, the Parties agree that, following expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. Article 3 This Protocol shall form an integral part of the Agreement. Article 4 1. This Protocol shall be approved by the Communities, by the Council of the European Union on behalf of the Member States, and by the Republic of Armenia in accordance with their corresponding procedures. 2. The Parties shall notify each other of the accomplishment of the corresponding procedures referred to in paragraph 1. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 5 1. This Protocol shall enter into force on the 1 May 2004 provided that all the instruments of approval of this Protocol have been deposited before that date. 2. Where not all the instruments of approval of this Protocol have been deposited before that date, this Protocol shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. Article 6 1. The texts of the Agreement, the Final Act and all documents annexed to it shall be drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovene and Slovak languages. 2. These texts are attached to this Protocol and are equally authentic with the texts in the other languages in which the Agreement, the Final Act and the documents annexed to it are drawn up. Article 7 This Protocol shall be drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovene, Slovak, Spanish, Swedish and Armenian languages, all texts being equally authentic. Hecho en Bruselas, el diecinueve de mayo del dos mil cuatro. V Bruselu dne devatenÃ ¡ctÃ ©ho kvÃ tna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles den nittende maj to tusind og fire. Geschehen zu BrÃ ¼ssel am neunzehnten Mai zweitausendundvier. Kahe tuhande neljanda aasta maikuu Ã ¼heksateistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã µÃ ½Ã ½Ã ­Ã ± Ã Ã ±Ã Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the nineteenth day of May in the year two thousand and four. Fait Ã Bruxelles, le dix-neuf mai deux mille quatre. Fatto a Bruxelles, addÃ ¬ diciannove maggio duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada deviÃ padsmitajÃ  maijÃ . Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ geguÃ ¾Ã s devynioliktÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-negyedik Ã ©v mÃ ¡jus havÃ ¡nak tizenkilencedik napjÃ ¡n. Maghmul fi Brussel, id-19 ta' Mejju, 2004. Gedaan te Brussel, de negentiende mei tweeduizendvier. SporzÃ dzono w Brukseli, dnia dziewiÃtnastego maja roku dwutysiÃcznego czwartego. Feito em Bruxelas, em dezanove de Maio de dois mil e quatro. V Bruseli devÃ ¤tnÃ ¡steho mÃ ¡ja dvetisÃ ­cÃ ¡tyri. V Bruslju, devetnajstega maja dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ yhdeksÃ ¤ntenÃ ¤toista pÃ ¤ivÃ ¤nÃ ¤ toukokuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den nittonde maj tjugohundrafyra. Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropske skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar Por la RepÃ ºblica de Armenia Za ArmÃ ©nskou republiku For Republikken Armenien FÃ ¼r die Republik Armenien Armeenia Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã Ã ¼Ã µÃ ½Ã ¯Ã ±Ã  For the Republic of Armenia Pour la RÃ ©publique d'ArmÃ ©nie Per la Repubblica di Armenia ArmÃ nijas Republikas vÃ rdÃ  ArmÃ nijos Respublikos vardu Az Ã rmÃ ©ny KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika ta' l-Armenja Voor de Republiek ArmeniÃ « W imieniu Republiki Armenii Pela RepÃ ºblica da ArmÃ ©nia Za ArmÃ ©nsku republiku Za Republiko Armenijo Armenian tasavallan puolesta PÃ ¥ Republiken Armeniens vÃ ¤gnar (1) OJ L 239, 9.9.1999, p. 3.